Citation Nr: 1636415	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-49 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include anxiety disorder.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a neurologic disorder, to include headaches and a seizure disorder.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for syncope.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) from March 2009 and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In June 2012, September 2013, September 2014, and December 2015, the Board, in part, remanded the claims for additional development.  Most recently, the Board remanded the case to schedule the Veteran for a Board hearing.  The hearing was held in May 2015 by the undersigned Veterans Law Judge (VLJ).  The Veteran also had a prior Board hearing in May 2012 by a now-retired VLJ.

In a July 2015 rating decision, the RO granted service connection for syncope.  The Veteran appealed the initial 10 percent rating assigned, and the issue was certified on appeal in May 2016.  As such, the issue is reflected on the title page.  

The Board notes that the Veteran's claim with respect to a head disorder was initially characterized as one of entitlement to service connection for a head disorder, including a seizure disorder, hyperventilation syndrome, anxiety reaction with hyperventilation, or any other disorder productive of nervous shakes.  In view of the evidence, to include the grant of service connection for syncope in the July 2015 rating decision, as well as the decision below granting service connection for anxiety disorder, not otherwise specified, the Board has recharacterized the issue and separately listed service connection for a psychiatric disorder, as reflected on the title page.  
The service connection claims are addressed in the decision below.  The syncope rating claim is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's anxiety disorder, not otherwise specified, is related to service.  

2.  The Veteran's cervical degenerative disc and joint disease is not related to service.

3.  The Veteran's neurologic disorder, to include a headaches and a seizure disorder, is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for anxiety disorder, not otherwise specified, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for cervical degenerative disc and joint disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for establishing service connection for a neurologic disorder, to include a seizure disorder and headaches, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard August 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

As noted in a prior remand, the Board acknowledges the argument of the Veteran's representative that additional efforts should be made to obtain treatment records from Chula Vista Medical Center and Balboa Naval Hospital where the Veteran was reportedly treated after his motorcycle accident.  Both facilities have responded that they have no records pertaining to the Veteran.  As further requests would be futile, another remand is not necessary.  See 38 C.F.R. § 3.159(c)(2).  

The Veteran was provided a VA medical examination in August 2012, October 2013, and November 2014.  The October 2013 VA examination, along with the November 2014 VA examination report and medical opinion, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Generally, veterans are presumed to have entered service in sound condition as to their health.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it pre-existed service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Under such circumstances, VA is required to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
III.  Analysis

Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder, to include anxiety disorder.  Testimony at the Board hearing in May 2012 was to the effect that onset of psychiatric symptoms was after a motorcycle accident during service.  At the May 2016 Board hearing, he stated that anxiety and/or paranoia had its onset during service as a result of being isolated in the boiler room for eight hours a day all the while wearing hearing protection.  

Initially, and although the March 1974 Medical Board report notes that chronic anxiety reaction existed prior to service entrance, the June 1973 service entrance examination report shows that psychiatric examination was normal.  On the accompanying medical history, the Veteran denied having or having had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  In the absence of clear and unmistakable evidence showing that a psychiatric disorder existed prior to service entrance and was not aggravated by such service, the evidence is not sufficient to rebut the presumption of soundness at service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Gilbert, 26 Vet. App. at 52.  

In view of the evidence, there is not clear and unmistakable evidence that a psychiatric disorder existed prior to service entrance.  Thus, the Veteran is presumed sound at service entrance with respect to a psychiatric disorder, and aggravation of a pre-existing psychiatric disorder will not be further addressed. 

In addition, and lending support to the Veteran's assertion, are the service treatment records reflecting symptoms diagnosed as anxiety reaction with hyperventilation in February 1974.  Further, the March 1974 Medical Board report reflects diagnoses to include chronic anxiety reaction.  

In addition, and although the September 2011 VA examination report notes onset of posttraumatic stress disorder (PTSD) in 1991, with the initial manifestations after his brother was murdered, both the November 2013 and October 2014 VA examiners determined that the Veteran has a current diagnosis of anxiety disorder, not otherwise specified.  Although the November 2013 VA examiner explained that the Veteran's anxiety and "nervous shakes" began after experiencing a motorcycle accident in 1974 that resulted in him being discharged from service, there is no evidence of a motorcycle accident during service.  Regardless, both the November 2013 and October 2014 VA examiners concluded that anxiety disorder is a result of service even if PTSD was of post-service onset and cause.  

More specifically, the November 2013 VA examination report states that the Veteran's anxiety and nervous shakes began during service, with continued symptoms of general nervousness after separation, to include anxiety, sleep loss, and nightmares, culminating in a suicide attempt in 1976.  The examiner specifically concluded that it is at least as likely as not that anxiety disorder, not otherwise specified, is a result of service.  

Although there is some doubt, resolving all reasonable doubt in the Veteran's favor, the evidence is in at least equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for a psychiatric disorder-best characterized as anxiety disorder, not otherwise specified-is warranted.  

Cervical Spine

The Veteran seeks service connection for a cervical spine disability, to include in association with falls and/or a motorcycle accident during service.  The record reflects current diagnoses of degenerative joint and disc disease of the cervical spine.  

The service treatment records are negative for findings or complaints of a neck injury.  Although the September 2011 VA examination report notes that the Veteran was involved in a motorcycle accident after taking a wrong turn and going off of a cliff and plummeting 75 feet, sustaining a concussion lacerations and a balloon cast over his right leg, for which he was treated at Balboa Naval Hospital, the examiner noted no reference to the accident in his service records.  In addition, and although the August 2012 VA examination report notes a traumatic brain injury, as well as injury to the cervical spine, as a result of a motorcycle accident during service, service treatment records are negative for a motorcycle accident, neck injury, or traumatic brain injury.  

Service treatment records document neither a motor vehicle accident nor an injury to the neck or brain.  The Board notes that although VA and private treatment records reflect the Veteran's report of having been in a motorcycle accident on various occasions, the majority of those records do not indicate when the accident occurred.  Further, private treatment records reflect that the Veteran injured his neck at work in June 1990 after lifting a basket of scallops.  There was no mention of a preexisting neck injury at that time.  

In addition, the November 2013 VA examination report notes that although the Veteran may have fallen during episodes of hyperventilation during service, there was no documentation of a neck injury during the episodes.  The examiner concluded that in the absence of a documented neck injury during service, an opinion with respect to whether the Veteran's current neck disability is related to service could not be provided without resorting to mere speculation.  

Consistent with the November 2013 VA examination report is the October 2014 VA examination report noting no documented complaints or findings of neck pain or of a neck injury during service, despite documented falls in service in association with syncope.  Rather, the examiner noted the work-related neck injury in 1990.  The VA examiner concluded that it is less than likely that the Veteran's degenerative disease of the cervical spine is related to service.  

The Veteran is competent to report that his neck pain began in service in association with a motorcycle accident and/or falls.  Competence and credibility, however, are to be distinguished.  Regardless, there is no indication that he has specialized training in diagnosing or determining the etiology of spine disorders such as degenerative disease, which in this specific case is a complex medical question.  See Jandreau, 492 F.3d at 1376-77.

In this regard, diagnosing musculoskeletal neck disorders requires medical testing to identify the cause of the neck disability, and such disabilities can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service are in any way related to his current neck disability is a matter that requires medical expertise to determine because it is a question complex in nature.  Thus, the Veteran's own opinion regarding the etiology of his neck condition is not competent medical evidence.

Conversely, the Board finds that the opinion of the of the October 2014 VA examiner is of significant probative value as it is highly persuasive as to the complex medical question of whether the Veteran's current cervical spine disability is related to service.  The VA examiner opined that it is less than likely that the Veteran's neck condition is related to his service.  The record shows that the examiner comprehensively reviewed the evidence in the claims file and provided an adequate rationale that considered the Veteran's assertions as to his in-service injury.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no competent and probative medical opinion to the contrary.

Furthermore, as stated above, the VA examiners diagnosed the Veteran with degenerative arthritis of the spine.  The evidence does not establish that the condition manifested to a compensable degree within a year of separation from service so as to warrant a presumption of service connection for a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a).  Also, a continuity of symptomatology is not established for the arthritis, so as to presume a nexus for a chronic disease under 38 C.F.R. § 3.303(b).  

As noted above, the initial documented neck injury is in 1990, at which time no prior neck injury or condition was noted, which weighs against any more recent recollection of continuous symptoms.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  This includes service connection for any arthritis based on the presumptive provisions pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved, and service connection for a cervical spine disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neurologic Disorder

The Veteran seeks service connection for a neurologic disorder, to include headaches and a seizure disorder.  As noted in the September 2013 remand, he asserts that a preexisting seizure disorder was aggravated by a head injury in service.

The June 1973 service entrance examination report shows that the head was normal and neurologic examination was normal.  A neurologic disorder, to include a seizure and headaches, was not noted at service entrance.  

Further, and although the service treatment records reflect that he was apparently diagnosed with epilepsy prior to service and concealed this fact at the time of his entrance examination, the Veteran was examined on multiple occasions when it was determined that the claimed "seizures" were not actual seizures but rather manifestations of hyperventilation syndrome, for which service connection has been established, characterized as syncope.  Moreover, the August 2012 VA examination report notes that electroencephalogram (EEG) and magnetic resonance imaging (MRI) were normal, and the examiner determined that the Veteran does not have epilepsy.  In the absence of clear and unmistakable evidence showing that the injury or disease existed before service entrance and was not aggravated by such service, the evidence is not sufficient to rebut the presumption of soundness at service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Gilbert, 26 Vet. App. at 52.  

In addition, and although the September 2011 VA examination report notes that the Veteran was involved in a motorcycle accident after taking a wrong turn and going off of a cliff and plummeting 75 feet during service, and of sustaining a concussion, lacerations, and a balloon cast over his right leg, for which he was treated at Balboa Naval Hospital, the examiner noted no reference to the accident in the Veteran's service records.  In addition, and although the August 2012 VA examination report notes a traumatic brain injury, as well as injury to the cervical spine, as a result of a motorcycle accident during service, service treatment records are negative for a motorcycle accident, neck injury, or traumatic brain injury.  

As noted above, neither a traumatic brain injury nor a motorcycle accident is documented during service.  In any case, the service treatment records indicate that the first seizure reportedly occurred during boot camp with several episodes thereafter.  There is, however, no documentation of a motorcycle accident or a traumatic brain injury in service or any indication of another precipitating factor for the "seizures."  The November 2013 VA examination report notes no traumatic brain injury.  

The October 2014 VA examination report notes no documentation of headaches in service, despite documented falls during service, including following a syncopal or fainting episode.  The examiner concluded that it is less than likely that the Veteran's current headaches are result of service.  

To the extent that the Veteran asserts that nervous shakes are manifestations of a seizure disorder, the November 2013 VA examiner determined that nervous shakes were a manifestation of anxiety disorder, for which service connection is granted in the decision above.  In addition, as noted in the introduction, a July 2015 rating decision shows that service connection was granted for syncope, and the October 2014 VA examination report notes the syncopal episodes were manifested by hyperventilation with feelings of numbness and weakness in the limbs.  Thus, symptoms of nervous shakes and hyperventilation are contemplated in the grant of service connection for syncope and/or anxiety disorder, not otherwise specified.  The assignment of multiple ratings based on the same symptoms or manifestations constitutes prohibited pyramiding.  38 C.F.R. § 4.14 (2015).  

The Veteran is competent to report that his symptoms, to include headaches, began in service after a motorcycle accident and/or falls.  However, there is no indication that he has specialized training in diagnosing or determining the etiology of neurologic disorders, to include a seizure disorder and headaches, which in this specific case is a complex medical question.  See Jandreau, 492 F.3d at 1376-77.

In this regard, diagnosing neurologic conditions requires medical testing to identify the cause of the disorders, and such disabilities can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service are in any way related to a current neurologic disorder, to include a seizure disorder and headaches, is a matter that requires medical expertise to determine because it is a question complex in nature.  Thus, the Veteran's own opinion regarding the etiology of a neurologic disorder, to include a seizure disorder and headaches, is not competent medical evidence.

Conversely, the Board finds that the opinion of the of the October 2014 VA examiner deserves significant evidentiary weight as it is highly persuasive as to the complex medical question of whether the Veteran has a neurologic disorder, to include headaches and a seizure disorder, related to service.  The record shows that the examiner comprehensively reviewed the evidence in the claims file and provided an adequate rationale that considered the Veteran's assertions as to his in-service injury.  Nieves-Rodriguez, 22 Vet. App. at 295.  There is no competent and probative medical opinion to the contrary.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for a neurologic condition, to include headaches and a seizure disorder, is not warranted.  


ORDER

Service connection for anxiety disorder, not otherwise specified, is granted.  

Service connection for a cervical spine disability is denied.  

Service connection for a neurologic disorder, to include a seizure disorder and headaches, is denied.  


REMAND

The Veteran seeks a higher initial rating for service-connected syncope.  As the testimony at the May 2016 Board hearing suggests a possible worsening of the Veteran's syncope, the Board finds a remand for a new examination is warranted to assess the current extent and severity of his syncope.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to assess the severity of his service-connected syncope.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.

The examiner should provide an assessment as to the severity of the Veteran's service-connected syncope, to include whether the Veteran has at least two minor seizures in the last six months; or at least one major seizure in the last two years; or at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly; or an average of at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week; or an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly; or an average of at least 1 major seizure per month over the last year. 

A rationale should accompany all opinions expressed.  

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


